The Attorney             General of Texas

JIM MATTOX                                              October   16, 1984
Attorney General


Supreme Court Bulldin             Mr. Robert 0. Viternn                           Opinion No. JM-212
P. 0. BOX 12546
                                  Executive Director
Austin. TX. 76711. 2546
5124752501
                                  Texas Cosm~ission on J,iil Standards            Re:      Authority of the Texas
Telex 9101674-1367                P. 0. Box 12985                                 Commission on Jail     Standards
Telecopisr  51214750266           Austin, Texas    78711                          over a county work release
                                                                                  facility
714 Jackson. Suite 700
Dallas. TX. 752024508             Dear Mr. Viterna:
2141742.6944
                                        You have requested our opinion regarding the jurisdiction           of the
                                  Texas Commission on Jail          Standards   over a work release       facility
4024 Alberta Ave.. Suite
El Paso. TX. 79906.2793
                            164
                                  operated by the county and district       judge but not by the sheriff.        You
9151533.3464                      have also asked whe,:her your agency has jurisdiction          over facilities
                                  operated by the sheriff       or operated by others under contract with the
                                  county to hold persons committed to the custody of the sheriff.                You
lM1   Texas, Suite 700            have stated that recent legislation          authorizes   the establishment      of
     ,ton. TX. 77002-3111
                                  work release programs in the various counties under the supervision              of
f $5122~56%
                                  the sheriff.      lfoweve r , you state    that one county proposes       a work
                                  release program operated by the district         and county court whereby the
806 Broadway, Suite 312           prisoners   are relearwd     from the sheriff’s    custody by court order and
Lubbock. TX. 79401.2479           housed in facilities      supervlsed by the courts.
m747.5236

                                        The Texas Commjssion on Jail Standards Is established   by article
4309 N. Tenth. Suite S            5115.1, V.T.C.S.    The commission has authority to promulgate rules and
McAllen. TX. 76501.1665           regulations  regardinS the construction,   maintenance, and operation   of
512M2.4547                        county jails   and the: standard of care in the treatment of prisoners.
                                  A “county jail” is defined as follows:
200 Main Plaza. Suite 400
San Antonio. TX. 76205.2797                      Any ja:::. , lock-up, or other facility  that           is
51212254191                                   operated by or for a county for the confinement            of
                                              persons accused or convicted of an offense.
An Equal Opportunity/
Alfirmative Action Employer       V.T.C.S.   art. 5115.1,    §2(3).    We believe   that it is very clear that
                                  the Texas Conrmiss:lon on Jail            Standards     has jurisdiction          over
                                  confinement facilitj.fs     operated by the sheriff        or operated by others
                                  under contract     with the county.       A city jail,      for example, housing
                                  county prisoners     pursuant to interlocal       contract     is subject      to the
                                  state standards for law enforcement officer             training    and education.
                                  Attorney General Opinion MW-328 (1981).          Facilities     separate and apart
                                  from the county jail      itself,   if they are used for the confinement of
                                  prisoners,     are   al 30 subject     to    the   commission’s       jurisdiction.
                                  Attorney General Opinion MW-559 (1982).            Counties,     as of 1983, have




                                                                     p. 953
Mr. Robert 0. Vitrrna     - Pagr 2      (Jn-212)




express authority   to contract   with private                organizations.   with the
approval of the sheriff,    l’or the operation                of a low-risk    detention
facility.  V.T.C.S. art. 51Lid.

       Persons convicted   and committed to jail      may be entitled     to
participate    In a work rele.l:ge program if a judge so provides    in the
sentence.     Code Grim. Proc. art. 42.03, 545, 6.    The convicted  person
is ordered confined during lxts off work hours and on weekends.      Except
in cases where probation     hit;, been granted, we do not believe   that a
sentence of confinement may order a person to be detained or confined
in non-jail     facilities  not operated    by the sheriff   or under his
supervision.

       We do not believe       tn.at the district        or county judges         have
authority to operate a detent:ion facility.           The  only  penal   punishments
authorized     by the Penal Code are the assessment                 of a fine       or
confinement in a county jail. or the Texas Department of Corrections.
See Penal Code, 512.01 (poilshments).             However, as of 1983, a judge
may sentence persons convic!:ed of third degree felonies                 or offenses
punishable by county jail       confinement to serve “an alternate            term for
the same period of time in the county jail               work release       program.”
Code Grim. Proc.        art.  42.C,3, )6(a).       A county jail      work release
program is not defined by the statute.              Any person sentenced to the
county jail vork release program pursuant to article              42.03,    section 6
of the Code of Criminal Procedure , may have employment secured for him
by the county sheriff.           l’.T.C.S.   art.   5118b.     Any person who is
participating     in a county work release program is required by article
5118b. section      2, to rematn confined         in the county jail         or other
facility    designated by the sheriff       at all times except during periods
of employment.      We believe     that this requirement precludes         the county
judge or district     judge fro11 operating or maintaining any work release
facility    not under the supervision      of the county sheriff.

                                   SUMMARY

               The Texas Commission on Jail            Standards has
            supervision      over     facilities     used   for       the
            confinement     of    prisoners      on a work release
            program.    The district      and county court does not
            have    authority      to    operate    such   facilities
            independent of the county sheriff.




                                                   JIM         MATTOX
                                                   Attorney     General of Texas




                                       p. 954
    .   .   .

I




                Mr. Robert 0. Viterna      - Pal!@! 3    (a-212)




                TOMGRERN
                First Assistant   Attorney    G,!neral

                DAVID R. RICRARDS
                Executive Assistant Attorn!:!      General

                Prepared by David Brooks
                Assistant Attorney General

                APPROVED:
                OPINIONCOMMITTEE

                Rick Gilpin,    Chairman
                David Brooks
                Colin Carl
                Susan Garrison
                .lim Moellinger
                Nancy Sutton




                                                         p. 955